Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20133302F
Release Date: 8/16/2013

CC:LB&I:HMP:--------POSTF-148622-12
UILC:

199.03-01

date:

July 16, 2013

to:

from:

subject:

Revenue Agent
(----------------------)
Associate Area Counsel -----------(Large Business & International)

Section 199 Claim for Photo Processing Activities

This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent.
LEGEND
Taxpayer
Year X
#a
#b
#c
#d
#e
Brand Y
#f

=
=
=
=
=
=
=
=
=

---------------------------------------------------------------------

g
h
i
j
k
l
m

=
=
=
=
=
=
=

----------------------------------------------------------------------------------------------------------

POSTF-148622-12
n
o
p
q
r
s
t
aa
bb
cc
dd
ff

=
=
=
=
=
=
=
=
=
=
=
=

2

-------------------------------------------------------------------------------------------------------------------------------------------------------------------

ISSUE
Whether the Taxpayer’s photo processing activities are manufacturing, production,
growth, extraction (MPGE) of qualifying production property (QPP) for purposes of
IRC § 199.
CONCLUSION
The Taxpayer’s photo processing activities by which it produced photo products other
than picture CDs or movie DVDs are MPGE activities. The affixing of a customer’s
photo and/or movie files onto photo CDs and movie DVDs is a service.
FACTS
The Taxpayer is a pharmacy care provider in the United States. The taxable year in
issue is the Taxpayer’s Year X. At the end of Year X, the Taxpayer had #a retail
drugstores, #b clinic locations and #c retail specialty pharmacy stores. The Taxpayer
also operates mail order pharmacies, and sells products through the Internet. The
Taxpayer has photography labs (Photo Labs) and stand-alone photo printers (Photo
Kiosks) in #d of its retail stores, and has only Photo Kiosks in the remainder of its retail
stores. The equipment in the Photo Labs include: (i) three types of photographic
processing machines; (ii) film processors; (iii) paper processors; (iv) duplex printers; and
(v) Photo Kiosks.
A Photo Lab is a store area dedicated to photo processing. In a prototypical new store,
this area is #e square feet. Customers provide undeveloped film, film negative images,
and digital media. (Digital images may be uploaded and ordered online, then picked up
in a store.) In the photo processing department, the film, negatives and digital media
are converted into finished photographic products, including photographic prints,
compact discs, photo albums, enlargements, and greeting cards (Photo Products). The
Taxpayer’s photo department employees also take passport photos for customers and

POSTF-148622-12

3

print the photos. The Taxpayer does not manufacture the supplies/components used in
its photo processing operations.
The Taxpayer describes a Photo Kiosk as an ordering station for photo products at its
store locations. A Photo Kiosk is a self-service station with a touch screen interface, but
Taxpayer employees will assist a customer if needed. At the Photo Kiosk, customers
can order prints, enlargements, picture sheets, picture CDs, picture movie DVDs,
calendars, photo books and greeting cards. Only prints, enlargements, picture sheets,
CDs and DVDs can be printed or created at a Photo Kiosk. A customer takes the
products outputted by the Photo Kiosks and pays for them at a register. All products can
be produced “behind the counter” in the Photo Labs. A customer may choose to order a
product, such as a print, at a Photo Kiosk, and have it printed behind the counter, even
though it could be printed at the kiosk.

POSTF-148622-12

4

Product

Description

Photo Kiosk
Prints in Seconds
Print Sheet
Subtotal Kiosk

Prints from digital media from kiosk
Proof sheets from kiosk

g
h
i

Prints from digital media
Film prints
Prints ordered online by digital upload
Passport sized prints
Greeting cards
Photo books
Photo calendars

j
k
l
m
n
o
p
q

Print enlargements
Prints
Picture CD
Picture CD
Picture movie DVD
Picture movie DVD

r
s
t
aa
bb
cc

Behind Counter
4 X 6 Digital Print
One Hour Rolls & Logs
On-Line Prints
Passport Photos
Greeting Cards
Photo Books
Photo Calendars
Subtotal Behind
Counter
Photo Kiosk and Behind
Counter
One Hour Enlargements
8 X 10 Print
Brand X Picture CD
Private Label CD
Brand X Movie DVD
Memory Play DVD
Subtotal CD& DVD
Subtotal Photo Kiosk
& Behind Counter
Total Photo Products

Gross Receipts $

dd

ff

POSTF-148622-12

5

The Taxpayer employs approximately #f photo department employees. Approximately
half are managers or supervisors, and the other half are photo lab technicians. The
Taxpayer trains these employees in-house to use and maintain the Photo Labs and
Photo Kiosks. Only employees who have been trained and certified can perform photo
processing functions. The key functions are:
Daily startup, including (i) cleaning and testing the film processor; (ii) starting up
machines; (iii) testing machines; (iv) running control strips; and (v) conducting
preventative maintenance, filter changes, and minor repairs.
Maintaining Photo Kiosks and assisting customers with the Photo Kiosks.
Producing finished Photo Products.
Producing passport photographs (including ensuring that the photographs meet
federal guidelines).
Performing quality reviews of Photo Products before packaging them for
customers.
Performing shut-down procedures at the end of each day, including emptying
waste tanks, loading film, replenishing chemicals, equipment inspection and
shut-down, and cleaning the lab and equipment.
The Taxpayer’s direct labor and overhead for producing the photo products from the
Photo Kiosks and behind the counter amounts to more than --------- percent of the cost
of goods sold of all the photo products. (The Taxpayer asserts that its direct labor and
overhead is ------% of the cost of goods sold for the photo products. The Taxpayer
determined a percentage for each photo product, and the numbers were similar for all
products.)
In analyzing whether the Taxpayer’s photo processing activities are MPGE activities, we
assume that the Taxpayer had the burden and benefits of ownership of the photo
products during the photo processing activities.
LAW AND ANALYSIS
Section 199 provides a deduction for income attributable to domestic production
activities. The deduction is generally equal to nine percent of the lesser of a taxpayer’s
qualified production activities income or its taxable income for the taxable year. See
section 199(a)(1) and Treas. Reg. § 1.199-1(a). A taxpayer’s domestic production
gross receipts (DPGR) are the starting point in calculating its qualified production
activities income (QPAI).
Section 199(c)(4)(A) and section 1.199-3(a)(1) provide that gross receipts from any
lease, rental, license, sale, exchange, or other disposition of QPP that is MPGE by the
taxpayer in whole or in significant part within the United States are DPGR. By definition,
QPP includes tangible personal property. See section 199(c)(5)(A) and
section 1.199-3(j)(1)(i).

POSTF-148622-12

6

Section 1.199-3(d)(1) provides that a taxpayer must determine whether gross receipts
qualify as DPGR on an item-by-item basis. Under section 1.199-3(d)(1), the term “item”
means the property offered for sale by the taxpayer in the normal course of the
taxpayer’s business, if the gross receipts from the disposition of such property qualify as
DPGR, or, if not, any component of such property, if the gross receipts attributable to
such component qualify as DPGR.
Section 1.199-3(e)(1) provides generally that the term MPGE includes manufacturing,
producing, growing, extracting, installing, developing, improving, and creating QPP and
making QPP from scrap, salvage, or junk material as well as from new or raw material
by processing, manipulating, refining, or changing the form of an article, or by
combining or assembling two or more articles.
Section 1.199-3(e)(2) provides that if a taxpayer packages, repackages, labels or
performs minor assembly of QPP and the taxpayer engages in no other MPGE activity
with respect to that QPP, the taxpayer’s packaging, repackaging, labeling, or minor
assembly does not qualify as MPGE with respect to that QPP.
Section 1.199-3(e)(4) provides that a taxpayer that has MPGE QPP for the taxable year
should treat itself as a producer under section 263A with respect to the QPP unless the
taxpayer is not subject to section 263A.
Section 1.199-3(g)(1) provides that QPP must be MPGE in whole or in significant part
by the taxpayer and in whole or in significant part within the United States to give rise to
DPGR. Under section 1.199-3(g)(2), QPP will be treated as MPGE in significant part by
the taxpayer within the United States if the MPGE of the QPP by the taxpayer within the
United States is substantial in nature taking into account all of the facts and
circumstances, including the relative value added by, and relative cost of, the taxpayer’s
MPGE activity within the United States, the nature of the QPP, and the nature of the
MPGE activity that the taxpayer performs within the United States.
Section 1.199-3(g)(3) provides a safe harbor under which a taxpayer will be treated as
having MPGE QPP in whole or in significant part within the United States. A taxpayer
comes within the safe harbor if, in connection with the QPP, the direct labor and
overhead of such taxpayer to MPGE the QPP within the United States account for
twenty percent or more of the taxpayer’s CGS of the QPP.
Section 199(b)(1) and section 1.199-2(a) provide that the section 199 deduction for any
taxable year shall not exceed 50 percent of the W-2 wages of the taxpayer. Under
section 199(b)(2)(B) and section 1.199-2(e)(2)(i), the term W-2 wages includes only
such wages that are properly allocable to DPGR. A taxpayer may determine the amount
of W-2 wages properly allocable to DPGR using any reasonable method that is
satisfactory to the Secretary of the Treasury, based on all of the facts and
circumstances. Section 1.199-2(e)(2)(ii) provides a wage expense safe harbor.

POSTF-148622-12

7

The Taxpayer applies a concise overall argument to support its position that its photo
processing activities are MPGE activities. The Taxpayer asserts that it MPGEs the
photo products (including passport photos) because its employees create the photo
products from raw materials such as paper, ink, chemicals and blank computer disks,
using sophisticated machinery and equipment. The Taxpayer asserts that it thus
transforms raw materials into the finished photo products.
We agree with the Taxpayer that under section 1.199-3(e)(1), the photo processing and
printing activities through which the Taxpayer produced photo products (other than the
picture CDs, movie DVDs) are the MPGE of QPP. The Taxpayer, using its own
equipment, used raw materials (the photo paper, ink and other chemicals) to produce a
different tangible product in form and function - finished photos or photo books sold to
its customers.
However, the process of affixing a customer’s intangible files to a CD or DVD not
manufactured by the taxpayer is not an MPGE activity. In this process, neither the
intangible files nor the CD or DVD are changed to a different form. This process of
affixing files onto a CD or DVD is a service that the Taxpayer performs for its
customers, which is not an MPGE activity. The gross receipts from the sale of picture
CDs and movie DVDs are not DPGR.
This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.
This advice has been coordinated with Branch 5 of Passthroughs & Special Industries.
Please call ---------------------- if you have any further questions.

_____________________________
------------------------Associate Area Counsel -----------(Large Business & International)

